— Order, Supreme Court, New York County (Barbara R. Kapnick, J.), entered October 24, 2007, which granted the motion of defendants WBAI and Pacifica Foundation to dismiss the complaint against them as untimely, unanimously affirmed, without costs.
The motion court properly found that plaintiff had reason to know that the union would not be pursuing his grievance; consequently, the complaint, filed more than six months after his last unanswered communication with the union, was untimely (see White v White Rose Food, a Div. of DiGiorgio Corp., 128 F3d 110, 114 [1997]). There was no basis for tolling *425the limitations period or barring its assertion, in the absence of any claim of fraudulent concealment (see Cohen v Flushing Hosp. & Med. Ctr., 68 F3d 64, 69 [1995]). Concur — Andrias, J.P., Sweeny, McGuire and DeGrasse, JJ.